OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in the Second Judicial Department on April 4, 1956 and maintains law offices at 25 West 43rd Street, New York, N. Y. in the First Judicial Department. On or about August 30, 1976, respondent was convicted in the United States District Court for the Southern District of New York of four counts, each a misdemeanor, of unlawfully, wilfully and knowingly failing to file a Federal Income Tax return for the calendar years 1969, 1970, 1971 and 1972 (US Code, tit 26, § 7203). He was fined $8,000, which he has paid, and placed on probation for a period of two years.
 Respondent does not deny the conviction but contends that a conviction for failure to file income tax returns does not establish professional misconduct. In the absence of very special circumstances, a conviction for failure to file income taxes constitutes professional misconduct. (Matter of McNiff, 48 AD2d 408; Matter of Jaffe, 42 AD2d 26; Matter of Bernstein, 31 AD2d 213; Matter of Landis, 21 AD2d 488.) None is shown here. We, therefore, confirm the Referee’s report sustaining the charge of professional misconduct.
As for the sanction to be imposed, we are mindful that respondent has had an otherwise satisfactory record during the 23 years since his admission to the Bar, that for the period of time involved he was beset with serious personal problems, that there appears to have been no dishonesty on respondent’s part in the sense of filing a false return, that in each of the years involved, he procured extensions of time to file, and that in the final analysis, no one but respondent was hurt by his misconduct.
Respondent should be censured. (Cf. Matter of Driscoll, 54 AD2d 99.)
Murphy, P. J., Lupiano, Lane, Markewich and Sullivan, JJ., concur.
Respondent censured.